                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    DONTE JENKINS,                                        Case No. 2:18-CV-820 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     JOE LOMBARDO, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Hoffman’s report and recommendation
               14     (“R&R”). (ECF No. 5).
               15            Judge Hoffman recommends dismissing the instant action for pro se plaintiff Gervonn
               16     McCurdy’s failure to comply with the court’s order. Id. at 1 (referring to ECF No. 4). The court
               17     instructed plaintiff to file an application to proceed in forma pauperis or to pay the filing fee in
               18     this case by June 20, 2018. (ECF No. 4). To date, plaintiff has not complied with the court’s
               19     order, despite the court’s warning that failure to do so would result in a recommendation that his
               20     case be dismissed. (ECF No. 5 at 1). Judge Hoffman indicates that plaintiff “appears to have
               21     abandoned this case.” Id.
               22            This court “may accept, reject, or modify, in whole or in part, the findings or
               23     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               24     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               25     determination of those portions of the [report and recommendation] to which objection is made.”
               26     28 U.S.C. § 636(b)(1).
               27            Where a party fails to object, however, the court is not required to conduct “any review at
               28     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

James C. Mahan
U.S. District Judge
                1     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                2     magistrate judge’s report and recommendation where no objections have been filed. See United
                3     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                4     employed by the district court when reviewing a report and recommendation to which no
                5     objections were made).
                6             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                7     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
                8     circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
                9     full.
              10              Accordingly,
              11              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Hoffman’s R&R
              12      (ECF No. 5) be, and the same hereby is, ADOPTED.
              13              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED without
              14      prejudice.
              15              The clerk is instructed to enter judgment and close the case accordingly.
              16              DATED March 10, 2020.
              17                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
